


Exhibit 10.61.1

 

Supplementary Agreement No 1

to Agency Agreement No KT-4/1207 dated December 14, 2007,

hereinafter referred to as the “Agency Agreement”

 

Moscow

December 14, 2007

 

Closed Joint Stock Company “New Channel” (OGRN 1047796750880), hereinafter
referred to as the “Principal”, represented by its General Director A.E.
Rodnyansky, acting pursuant to the Charter on one side, and Closed Joint Stock
Company “Kompaniya TSV” (OGRN 5077746859757), hereinafter referred to as the
“Agent”, represented by the Deputy General Director V.L. Vshivkin, acting
pursuant to the Power of Attorney without number dated December 3, 2007, on the
other side, hereinafter referred to as the “Parties”, executed this
Supplementary Agreement No 1 to the Agency Agreement as follows.

 

Capitalized terms used, but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agency Agreement.

 

1. The Agent guarantees the payment to the Principal at its expense of the
amounts overdue for the advertising services under Client Agreements directly by
the Agent during the term of the Agency Agreement subject to existence of each
of the following conditions:

1.2. The Client has not paid in full or in part for the advertising services. In
such case the Agent guarantees solely the payment of the principal amount of
debt (i.e. the amounts due for the advertising services and not the penalties,
termination fee, etc.);

1.3. The amounts have remained outstanding for 180 (One Hundred Eighty) calendar
days or longer, counting from the first day, following the date the services
acceptance statement was executed under the respective agreement;

1.4. The total amount of indebtedness of all Clients outstanding for longer than
180 (One Hundred Eighty) calendar days exceeds the doubtful debt threshold set
forth in section 2 of this Supplementary Agreement.

1.5. The Client has not objected against the claims for payment of the
outstanding amounts on the basis of improper performance or non-performance of
the agreement for advertising services of the Principal and/or existence of the
counterclaims against the Principal.

1.6. The systemic risk as defined in section 5 hereof has not materialized.

 

2. The doubtful debt threshold shall be defined by the Parties as the amount
equal to 0.05% of the Principal’s Gross Target Sales Revenues (including VAT)
for the respective calendar year of the term of the Agency Agreement. The
Principal’s Gross Target Sales Revenues are further defined by the Parties as
the Principal’s projected gross advertising revenues based on the Principal’s
forecasts for the respective calendar year.

The Parties shall annually not later than March 31 of each calendar year during
the term of this Agreement determine the doubtful debt threshold expressed as an
exact amount, by executing a protocol to this Supplementary Agreement. The above
doubtful debt threshold shall be updated no later than January 20 of each
calendar year that follows and shall be equal to 0.05% of the Principal’s Actual
Gross Sales Revenues for the respective calendar year.

 

3. The terms and conditions for the performance by the Agent of its obligations
set forth in section 1 of this Supplementary Agreement:

3.1. The amount of the Agent’s guarantee (hereunder “guarantee obligation
amount”) shall be determined using the formula below:

 

--------------------------------------------------------------------------------


 

P i  = [g60032kgi001.jpg] n=i bD i  -  L

where

P i - guarantee obligation amount as determined for i-quarter of the respective
calendar year

bD i - amounts overdue from the Clients as at the end of i-quarter of the
respective calendar year, based on the provisions of section 1 of this
Supplementary Agreement, net of any debt settled by the Clients and/or paid by
the Agent.

L -  doubtful debt threshold set for the respective calendar year according to
the provisions of section 2 of this Supplementary Agreement.

i -  sequential number for the quarter of the respective calendar year (1 to 4).

 

The base for the calculation shall be one calendar year and there shall be no
carry over to the following year.

 

3.2. The Agent’s guarantee obligation amount to be paid to the Principal shall
be determined by the Parties no later than within 10 (Ten) business days after
the end of the respective quarter and set forth in the respective Statement. The
Agent shall perform its obligation to pay the guarantee obligation amount within
10 (Ten) banking days from receipt of the respective claims from the Principal
issued pursuant to the respective Statement.

 

4. As soon as the Agent has paid its guarantee obligation amount to the
Principal with respect to the amounts overdue from the Clients the Agent’s
obligation to transfer the funds under the Agency Agreement in respect of the
agreement with the non-paying Client shall terminate to the extent of the
Client’s indebtness has been paid by the Agent, and the Agent shall become the
creditor of such non-paying Client in its own right rather than to the benefit
of the Principal with respect to the amount of the Client’s indebtedness paid by
the Agent to the Principal as shown by the respective calculation.  If the
Client, which overdue payment obligation has been settled to the Principal by
the Agency (paid at its own expense) pursuant to the procedure described above,
pays to the Agent or the Principal the debt earlier paid by the Agent, the
Principal agrees that the indebtedness amount so paid by the Client shall be
retained by the Agent.

 

5. The Parties define the systemic risk as the occurrence of the events that
result in the significantly decreased ability of the Clients generally to pay
their accounts payable and/or the inability of Principal to perform its
obligations, such as:

 

·                  sovereign default -  the refusal of the Russian government to
repay government debt and debt issued under  government guarantees or agreement
on  significant deferral due to inability of the Russian government to meet its
repayment obligations in respect of the above debt;

 

·                  sovereign credit rating of the Russian Federation downgraded
to D by Standard & Poor’s (S&P);

 

·                  foreign exchange trading in the US dollar or the Euro ceases
for longer than 90 consecutive calendar days.

 

6. The Parties agree that the obligations assumed by the Agent (as set forth in
sections 1 to 5 hereof) shall constitute material conditions of the Agency
Agreement and

 

--------------------------------------------------------------------------------


 

this Supplementary Agreement and, notwithstanding any provision of this
Supplementary Agreement or the Agency Agreement to the contrary, that their
unilateral modification by the Agent (including through court proceedings) shall
entitle the Principal to terminate the Agency Agreement without payment of any
termination fee (provided by section 9.2. of the Agency Agreement).

 

7. The Parties agree that the Agency Fee payable to the Agent by the Principal
in accordance with the terms and conditions of the Agency Agreement in the
amount equal to 12% (Twelve percent) of the Principal’s Actual Gross Revenues
shall include the compensation for the actions/activities set forth in section 1
of this Supplementary Agreement.

 

8. This Supplementary Agreement is made and executed in two equally binding
counterparts with one for each Party.

 

9. This Supplementary Agreement shall come into effect simultaneously with the
Agency Agreement and shall be an integral part of the Agency Agreement.

 

Signatures of the Parties:

 

Agent:

Principal:

 

/s/ V.L. Vshivkin

 

 

/s/ A.E. Rodnyansky

 

(V.L. Vshivkin) seal here

(A.E. Rodnyansky) seal here

 

--------------------------------------------------------------------------------
